Citation Nr: 1210096	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for arthritis of the bilateral feet, as secondary to service-connected disability.

3.  Entitlement to service connection for depression with symptomatic alcohol abuse.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of a traumatic laceration of the left hand.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2007 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A March 2008 statement of the case determination denied service connection for arthritis of the feet as secondary to service-connected disability.

The Board observes that the Veteran submitted additional evidence in January 2009, May 2009, July 2009 and January 2012.  A February 2012 letter from the Veteran's representative notes that the Veteran submitted additional evidence after the last supplemental statement of the case and that the Veteran waives initial consideration of the evidence by the RO.  The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for depression with symptomatic alcohol abuse, bilateral hearing loss and tinnitus, entitlement to an increased disability rating for residuals of traumatic laceration of the left hand and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed July 1990 Board decision denied the Veteran's claim of entitlement to service connection for bilateral foot disabilities.  

2.  Evidence associated with the claims file subsequent to the July 1990 Board decision, considered in conjunction with the record as a whole, is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral flat feet. 

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's arthritis of the feet is caused or chronically aggravated by a service-connected disability, or that the Veteran's bilateral arthritis of the feet is related to active military service.


CONCLUSIONS OF LAW

1. The July 1990 Board decision which denied entitlement to service connection for bilateral foot disabilities is final. 38 U.S.C.A. § 7104 (West 2002); 39 C.F.R. § 20.1100 (2011). 

2.  The evidence received subsequent to the July 1990 Board decision is not new and material, and therefore, the claim of entitlement to service connection for bilateral flat feet is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 

3.  Bilateral arthritis of the feet is not proximately due to, the result of, or chronically aggravated by a service-connected disability, and it was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Issue

The Board observes that in March 2008 the Veteran's representative submitted a letter stating that the Veteran is submitting a notice of disagreement and he requested to be scheduled for a VA examination.  In addition, on the same date as the letter, the representative submitted additional records, stating that the Veteran is submitting medical documents and a Social Security Administration notice of decision.  There is a notation on this letter by the RO that it was accepted as a substantive appeal in lieu of the VA Form 9.  

VA regulation states in pertinent part that a substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information, it "should set out specific arguments" and "to the extent feasible, the arguments should be related to specific items in the statement of the case."  38 C.F.R. § 20.202 (2011).  The regulation further states: "The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal" while noting that the "Board may dismiss any appeal which fails to allege specific errors of fact or law...."  Id. (emphasis added).  In this portion of the regulation, the Board is directed to assume the affirmative obligation of construing the arguments in a liberal (pro-veteran) manner.  And, the regulation only then notes the permissive option of dismissal if "any appeal ... fails to allege specific error."  

In this case, the statements in the letters dated in March 2008 do not state that the Veteran wanted to appeal the issues in the statement of the case, whether or not he wanted a Board hearing or any argument in support of his appeal.  However, the Veteran did submit additional medical evidence with the letters regarding his bilateral foot disorders.  In addition, the RO accepted the March 2008 letters in lieu of the VA Form 9.  The Veteran was informed in the April 2008 supplemental statement of the case that VA considered the letter and additional evidence as the Veteran's desire to continue the appeal process and that his appeal has been formalized.  Furthermore, the supplemental statement of the case noted that the Veteran did not inform them whether he desired to have a Board hearing or a hearing by a Decision Review Officer and to let VA know if he desired to have a hearing.  Therefore, it would be reasonable for the Veteran to assume that he perfected his appeal to the Board and that he was not required to provide any other additional information.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  As the supplemental statement of the case informed the Veteran that he had perfected his appeal to the Board and considering that the VA regulation allows the Board to construe the Veteran's statements in a liberal manner for purposes of determining whether they raise issues on appeal, the Board concludes that these issues are on appeal.  Therefore, the Board will adjudicate the issues of the Veteran's request to reopen his service connection claim for bilateral flat feet and entitlement to service connection for arthritis of both feet.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

After careful review of the claims folder, the Board finds that a March 2007 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran of the criteria for reopening the previously denied service connection claim for flat feet, information concerning why the claim was previously denied and the criteria for establishing service connection for flat feet and arthritis.  The Veteran was informed that his flat foot disorder was previously denied because a bilateral foot disorder was not incurred in or aggravated by service.  The Board notes that with respect to the Veteran's claim to reopen, the VCAA letter incorrectly noted that the September 1989 rating decision was final.  Nonetheless, the Board finds that the Veteran is not prejudiced by this mistake.  Although the Veteran appealed the September 1989 rating decision to the Board and the July 1990 Board decision denied the claim, the information provided in the March 2007 letter regarding the reason for the denial in the September 1989 rating decision is consistent with the Board decision.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  However, the Veteran was not informed of the criteria for assignment of a disability rating and effective date, in the event of award of a benefit sought, through a VCAA notice letter prior to the initial unfavorable decision.  The error in the timing of the notice with respect to those elements is harmless as the claims are being denied and, consequently, no disability ratings or effective dates will be assigned.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records and SSA disability records.  

The Veteran contends that he received treatment for his feet at Great Lakes Naval Hospital in July or August 1980 during basic training.  The RO requested active duty inpatient clinical records for bilateral feet from August 22, 1980 to August 29, 1980.  The RO received a response in October 2007 indicating that a search of the Great Lakes Naval Hospital for 1980 was conducted, but no records were found.    

The Board observes that the Veteran was not provided with a VA examination regarding his bilateral flat feet and arthritis of the feet claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to claims to reopen, VA is not required to provide an examination or obtain a medical opinion to create new evidence that may or may not be material.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Board notes that the issue of service connection for arthritis was claimed as secondary to bilateral flat feet and as will be discussed below, the Veteran is not service-connected for that issue.  In addition, there is no evidence, including lay statements, that the Veteran had arthritis in service and there is no medical evidence indicating that the Veteran's arthritis of the feet is related to active military service.  Accordingly, the Board finds that VA is not required to provide the Veteran with a VA examination in order to decide his claims.  

Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims adjudicated on the merits in this decision, without directing or accomplishing any additional notification and/or development action. 

III.  New and Material Evidence

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A July 1990 Board decision denied the Veteran's claim of entitlement to service connection for bilateral foot disabilities on the basis that any in-service diseases or injuries were acute and transitory and resolved without residuals.  The relevant evidence of record at the time of the July 1990 Board decision consisted of service treatment records, private treatment records, VA treatment records and statements from the Veteran in support of his claim. The July 1990 Board decision was not appealed and is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 39 C.F.R. § 20.1100 (2011). 

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Although the  RO determined in the March 2008 statement of the case to reopen the claim of entitlement to service connection for bilateral pes planus, such decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board "does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  What the [RO] may have determined in this regard is irrelevant.").  Thus, the Board will adjudicate the question of whether new and material has been received.  

The Veteran submitted a statement in March 2007 stating that he was requesting a reevaluation of his service-connected flat feet as it has become worse.  VA construed this as a request to reopen his claim of entitlement to service connection for a bilateral foot disorder.  The Board notes that the Veteran's current claim for entitlement to service connection for flat feet is based upon the same factual basis as his previous claim, which was denied in the July 1990 Board decision that became final.  In this regard, the Veteran filed a disability claim for his feet in July 1989.  The September 1989 rating decision noted that after service the Veteran had been treated for ankle sprain, bilateral pes planus (flat foot), hammer toes of the left foot and recurrent right toenail spur.  The July 1990 Board decision noted that the Veteran was treated for multiple foot disabilities between May 1986 and June 1989.  As the bilateral foot disorder considered in the July 1990 Board decision included the Veteran's bilateral flat foot his current service connection claim is based on the same factual basis.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence associated with the claims file since the July 1990 Board decision includes VA treatment records, SSA disability records, private treatment records and statements by the Veteran.  The Board finds that this evidence is considered new in that it was not of record at the time of the July 1990 Board decision.  Nonetheless, the Board concludes that the evidence is not material.  In this regard, the Board observes that the VA and private treatment records received by the Board since the July 1990 Board decision address the Veteran's ongoing treatment for bilateral flat feet.  This is similar to the evidence contained in the record at the time of the July 1990 Board decision.  The private treatment records do not discuss whether the Veteran's current bilateral flat feet are related to his active military service or show that he had bilateral flat feet during active military service.  The Board has also considered the Veteran's statements in January 2009 that he had problems with his feet in service, including being hospitalized for two weeks and he indicated that he has had problems with his feet since service including many surgeries.  The Board finds that this evidence is cumulative and redundant of the evidence that was considered in the July 1990 Board decision.  Specifically, the Board observes that the Veteran asserted in the February 1990 substantive appeal that he was hospitalized for two to three weeks with swollen feet and ankles during basic training in July 1980 and he also had problems with his feet since discharge in July 1985. 

Based on the foregoing, the Board finds that the Veteran's lay statements and treatment records are cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and does not raise a reasonable possibility of substantiating the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  The benefit of the doubt doctrine is not for application, because new and material evidence to reopen the finally disallowed claim has not been received.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, having determined that new and material evidence has not been received, the Veteran's request to reopen the service connection claim for bilateral flat feet is not warranted.

IV.  Merits of the Claim for Service Connection 

The veteran filed a service connection claim for arthritis of the feet as secondary to service-connected disability in March 2007.  He contends that his arthritis of his feet is secondary to his bilateral flat feet.  

As a preliminary matter, the Board notes that a July 1990 Board decision denied the Veteran's claim for a bilateral foot disability.  At the time of the July 1990 Board decision, the evidence showed that the Veteran had been diagnosed with the following foot disorders: subtalar synovitis on the right with osteopenia, ankle sprain, bilateral pes planus, hammer toes of the left foot and bilateral toenail spur.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Board finds that the Veteran's claim for arthritis of the feet is a separate disability than the foot disorders he claimed in 1989 and therefore, it is considered a new claim.

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for a claimed disability may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence of record indicates that the Veteran has arthritis of the bilateral feet.  Specifically, the findings on an April 1989 X-ray examination of the feet were noted as consistent with osteoarthritis of the left foot.  A May 2003 X-ray examination of the right foot demonstrated degenerative arthritis of the right foot, and an August 2004 private letter indicates that the Veteran has a great deal of arthritis involving the right foot.  An April 2005 private opinion diagnosed the Veteran with severe arthritis of the right foot.  An April 2007 VA treatment record notes that the Veteran has reactive arthritis of the feet.  Thus, there is medical evidence of record that shows the Veteran has a current diagnosis of the claimed disability.  

As discussed above, the Board has denied service connection for bilateral flat feet.  Because service connection has not been shown for the claimed underlying condition, the Veteran is not entitled to service connection on a secondary basis for any injury or disease incurred as a result of the underlying condition.  See 38 C.F.R. § 3.310(a).  Thus, service connection for arthritis of the bilateral feet secondary to bilateral flat feet is precluded.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board also considered whether the Veteran's service connection claim for arthritis of the feet is warranted on a direct-incurrence basis.  The Veteran's service treatment records do not indicate any complaints, treatment, or diagnosis of arthritis during service.  Furthermore, the only evidence of complaints or diagnosis of a foot disorder in service was in January 1985 when the Veteran was diagnosed with tinea pedis, a fungal infection.  The Veteran denied having any foot problems in the report of medical history as part of his separation examination in July 1985.  The July 1985 separation examination also shows that the Veteran's feet were evaluated as normal and he was not diagnosed with any foot disorder to include arthritis.  The evidence of record is devoid of any objective medical evidence of arthritis of the feet until April 1989, approximately four years after service.  Furthermore, no medical professional has ever asserted that the arthritis of his feet is related to any incident or disease in service.  As such, the competent medical evidence of record does not show a diagnosis of or treatment for arthritis in service or within one year of service, and does not link the Veteran's current arthritis to service.  

The Board has also considered the appellant's assertion with regard to the etiology of the disability at issue.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation or aggravation.  The Board finds that the relationship between his current arthritis of the feet and service, and the reasons for cause or aggravation by another disability, are not that which a layman is competent to provide an opinion.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, there has been no demonstration by competent medical evidence of record, or competent and credible lay evidence of record, that the Veteran's arthritis of the feet is caused or chronically aggravated by a service-connected disability, or is etiologically related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for arthritis of the feet must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

1.  New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for bilateral flat feet is denied.

2.  Entitlement to service connection for arthritis of the feet, as secondary to service-connected disability, is denied.


REMAND

Review of the claims file reflects that the RO issued a rating decision in March 2008 denying the Veteran's claims of entitlement to service connection for depression with symptomatic alcohol abuse, bilateral hearing loss and tinnitus and entitlement to a TDIU.  The RO granted entitlement to service connection for laceration of the left hand and assigned a 20 percent disability rating.  Shortly thereafter, in the same month, the Veteran submitted a written statement stating that this is a notice of disagreement and requesting to be rescheduled for a VA examination.  There is no indication that the Veteran has been provided with a statement of the case regarding any of these issues such that he might perfect an appeal to the Board.  See 38 C.F.R. §§ 20.200-20.202 (2011).  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed but no statement of the case issued is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these issues are remanded for appropriate action (i.e., issuance of a statement of the case).  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to any of the issues.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for depression with symptomatic alcohol abuse, bilateral hearing loss and tinnitus, entitlement to a disability rating in excess of 20 percent for residuals of laceration of the left hand and entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). 

2.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


